                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ROBERT PENDERGRASS,                              )
ERIC KOECHLING, and                              )
JAMES PATTON,                                    )
                                                 )
     Plaintiffs,                                 )
                                                 )           Case No. 4:18-CV-01092-NCC
v.                                               )
                                                 )
BI-STATE UTILITIES CO.,                          )
                                                 )
     Defendant.                                  )


                               MEMORANDUM AND ORDER

        This matter is before the Court on Defendant Bi-State Utilities Co.’s (“Bi-State”) Motion

to Dismiss Plaintiffs’ Complaint.1 (Doc. 12.) For the following reasons, Defendant’s Motion to

Dismiss as to Plaintiff’s Fifth Cause of Action (“Count V”) (Doc. 12) will be DENIED, as

moot.2 Defendant’s Motion to Dismiss the remaining claims, Counts I through IV (Doc. 12),

will be DENIED.

                                        I. Legal Standard

        Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Federal Rule of Civil Procedure 12(b)(6) provides

for a motion to dismiss based on the “failure to state a claim upon which relief can be granted.”

1
  The parties have consented to the jurisdiction of the undersigned United States Magistrate
Judge pursuant to 28 U.S.C. § 636(c)(1). (Doc. 11.)
2
  After the Motion to Dismiss was filed, the parties jointly stipulated to sever and remand Count
V, as the Court lacked subject-matter jurisdiction over that claim. (Doc 15.) Accordingly, the
Court entered a Partial Order of Remand on August 7, 2018, severing and remanding Plaintiff
Robert Pendergrass’ claim for Workers’ Compensation Retaliation under Mo. Rev. Stat. §
287.780 (Count V) to the Circuit Court of Saint Louis County, Missouri. (Doc. 19.)
To survive a motion to dismiss a complaint must show “‘that the pleader is entitled to relief,’ in

order to ‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice” to defeat a motion to dismiss. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “[O]nly a complaint that states a

plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing Twombly,

550 U.S. at 556). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678

(citation omitted). The pleading standard of Rule 8 “does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “When ruling on a

defendant’s motion to dismiss, a judge must accept as true all of the factual allegations contained

in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). The Court must “draw all

reasonable inferences in favor of the nonmoving party.” Coons v. Mineta, 410 F.3d 1036, 1039

(8th Cir. 2005).

                                         II. Background

       Defendant is a contractor providing sewer and water main construction and emergency

repair in the St. Louis area and Midwest. (Doc. 1-1 ¶ 1.) Plaintiffs were formerly employed by

Defendant as non-exempt Foremen who received hourly pay. (Id.) Plaintiffs allege that they

were required to perform a variety of tasks before and after their regular hours and, as a result,

routinely worked over forty hours. (Id. ¶ 1, 29, 37, 42.) They allege that they were not paid for

their pre- and post-shift work. (Id.)



                                                -2-
       Plaintiffs filed suit on May 22, 2018, in the Circuit Court of the County of St. Louis,

Missouri, to recover unpaid overtime wages. (Id. ¶ 2.) Plaintiffs are seeking to recover under

the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) (Count I), the Missouri

Minimum Wage Law, Mo. Rev. Stat. § 290.500 et seq. (“MMWL”) (Count II), and Missouri

common law quantum meruit (Count III) and unjust enrichment (Count IV).3 (See generally id.)

       Defendant removed the case to this Court on July 5, 2018, pursuant to 28 U.S.C. § 1441.

(Doc. 1 ¶ 2.) Defendant asserts that this Court has original jurisdiction over the federal FLSA

claims under 28 U.S.C. § 1331 and § 1441(a). (Id. ¶¶ 1, 11-12.) Plaintiff asserts this Court has

supplemental jurisdiction over the MMWL and Missouri common law quantum meruit and

unjust enrichment claims pursuant to 28 U.S.C. § 1367(a) and § 1441(a) (Id. ¶¶ 1, 13.)

       On July 20, 2018, Defendant filed a Motion to Dismiss Plaintiffs’ Complaint in its

entirety.4 (Doc. 12.) Defendant asserts in its memorandum in support of its motion that the

terms and conditions of Plaintiffs’ employment, as union members, were governed by a

collective bargaining agreement. (Doc. 13 at 1, 3.) Defendant filed a declaration in support of

its motion to dismiss, attaching the governing collective bargaining agreement (collectively

“CBA”) for the relevant time periods of Plaintiffs’ employment.         (Doc. 14.)   That CBA,

Defendant asserts, contains provisions governing or relating to, among other things, wage rates,

compensable work, overtime pay, and pre- and post-shift activities. (Doc. 13 at 4-5.) Defendant

asserts the CBA also included a grievance procedure and arbitration provision for disputes



3
  As noted above, Plaintiffs’ Complaint included a fifth count relating to Plaintiff Robert
Pendergrass’ claim for Workers’ Compensation Retaliation, but that count has been severed and
remanded. See supra n.2.
4
  Defendant’s memorandum in support of its motion to dismiss (Doc. 13) and Plaintiffs’
response in opposition (Doc. 16) included arguments relating to Count V. Those arguments will
not be addressed, as the Partial Order of Remand (Doc. 19) renders them moot.
                                               -3-
regarding “wages, hours, or conditions of employment or the enforcement or interpretation.” (Id.

at 5-6.) Thus, Defendant argues, all claims must be dismissed based on the language in the

governing CBA. In particular, Defendant argues the FLSA claims (Count I) should be dismissed

because Plaintiffs failed to exhaust the required grievance procedures outlined in the CBA.

(Doc. 12 at 1.)     Plaintiffs’ MMWL (Count II), quantum meruit (Count III), and unjust

enrichment (Count IV) claims also should be dismissed because, Defendant argues, they are

dependent upon an interpretation of the governing CBA and are, therefore, preempted under §

301 of the Labor Management Relations Act (“LMRA”). (Doc. 12 at 1-2.) Plaintiffs respond by

arguing that the claims under Counts I through IV are entirely independent of the CBA and do

not require any interpretation of the CBA to proceed to relief. (Doc. 16.)

                                          III. Analysis

       As a preliminary matter, the Court must determine whether documents attached as

exhibits to Defendant’s memorandum in support of its motion may be properly considered in

resolving this motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). In reviewing a

motion to dismiss, courts must generally ignore materials outside the pleadings, Porous Media

Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999), but may consider “the pleadings

themselves, materials embraced by the pleadings, exhibits attached to the pleadings, and matters

of public record.” Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011) (quoted case

omitted). “Matters outside the pleadings” include any written evidence “in support of or in

opposition to the pleading that provide[s] some substantiation for and does not merely reiterate

what is said in the pleadings.” McAuley v. Federal Ins. Co., 500 F.3d 784, 787 (8th Cir. 2007)

(quoted case omitted).

       The Court finds that the CBA attached to the declaration Defendant submitted in support



                                               -4-
of its motion to dismiss is a “matter outside the pleading,” as Defendant concedes. (See Doc. 13

at 6-7.) It is written evidence in opposition to Plaintiffs’ pleading that does not merely reiterate

what is said in the pleadings.

       Defendant asserts, without argument or elaboration, that the “CBA is necessarily

embraced by the Complaint, and, as such, the court may properly consider it without converting

the motion to dismiss into a motion for summary judgment.” (Doc. 13 at 7.) After making that

statement, Defendant cites to Local 38N Graphic Commc'ns Conference/IBT v. St. Louis Post

Dispatch, LLC, No. 4:09CV438-DJS, 2010 WL 2544942, at *1 (E.D. Mo. June 18, 2010), aff'd

sub nom. Local 38N Graphic Commc'ns Conference/IBT v. St. Louis Post-Dispatch, LLC, 638

F.3d 824 (8th Cir. 2011). While Defendant is correct in noting the court held the CBA in that

case was “necessarily embraced” by the complaint, the plaintiff in that case specifically alleged

in its complaint that the parties were subject to CBAs and went the further step of naming the

CBAs in the complaint. Id.

       In this case, Plaintiffs’ Complaint neither mentions the CBA nor includes any allegations

that could be reasonably construed to be referencing the CBA. Defendant seems to concede as

much in its memorandum in support of its motion, stating “Plaintiffs failed to acknowledge that

throughout their employment with Bi-State, Plaintiffs were subject to a collective bargaining

agreement (“CBA”).” (Doc. 13 at 1.) And Plaintiffs’ argument opposing the motion to dismiss

rests entirely on the presumption that the claims are independent of the CBA and require no

interpretation of the CBA, which is consistent with the how they pled in their Complaint. The

Court, therefore, finds that the CBA is not “embraced by the pleadings.”5



5
  The fact that Defendant seeks dismissal of Count II through IV on the basis of preemption does
not change this result. Defendant is arguing defensive preemption in support of a motion to
dismiss, as opposed to complete preemption raised in a motion for remand. See, e.g., Spiger v.
                                                 -5-
       The Court nonetheless finds that it can address at least some of Defendant’s arguments

while excluding the CBA from its analysis.

       A.      FLSA Exhaustion of Grievance/Arbitration Procedures.

       Defendant argues Plaintiffs’ FLSA claims (Count I) should be dismissed because

Plaintiffs failed to exhaust the required grievance and arbitration procedures outlined in the

CBA. (Doc. 12 at 1.) Without analyzing the CBA Defendant presented with its Motion, even

assuming for purposes of argument only that there was a valid agreement containing grievance

and arbitration provisions, and even assuming that those provisions were sufficiently broad

enough to encompass a statutory claim under the FLSA, Plaintiffs would still be able to bring

suit for their FLSA claims.

       The Supreme Court has been clear: Even if Plaintiffs were to unsuccessfully submit a

wage claim based on the same underlying facts under any grievance or arbitration procedures

pursuant to the provisions of a CBA, they would still be able to file suit under the FLSA. Unlike

some other federal statutory schemes, the FLSA does not include a provision specifically

United Parcel Servs., Inc., No. 4:15-CV-04110-KES, 2015 WL 9478237, at *4 (D.S.D. Dec. 29,
2015) (noting the difference). While the parties did not raise this argument, two wage cases cited
by the parties lend some guidance on addressing matters outside the pleading in such instances.
Compare Hewitt v. Gerber Prod. Co., No. 2:12-CV-02152, 2012 WL 5410753, at *3 (W.D. Ark.
Nov. 6, 2012) (relying on CBA, not mentioned in plaintiff’s complaint, in ruling on motion to
remand when only state law wage claims were pled and case was removed pursuant 28 U.S.C. §
1331 because courts must look beyond the complaint when assessing jurisdictional issues on a
motion to remand) with Collins v. Veolia ES Indus. Servs., Inc., No. 4:15-CV-00743-AGF, 2015
WL 8663994, at *3 (E.D. Mo. Dec. 14, 2015) (analyzing as a threshold matter whether CBA, not
mentioned in complaint, was “matter outside the pleading” when plaintiff pled both FLSA and
state law wage claims and court exercised supplemental, as opposed to original, jurisdiction
under 28 U.S.C. § 1337 over state law claims).




                                                -6-
requiring exhaustion of remedies, such as arbitration under a collective bargaining agreement,

before proceeding with an FLSA suit. See Barrentine v. Arkansas-Best Freight Sys., Inc., 450

U.S. 728, 740 (1981) (under the FLSA, “‘No exhaustion requirement or other procedural barriers

are set up, and no other forum for enforcement of statutory rights is referred to or created by the

statute.’”) (quoting 29 U.S.C. § 216(b)). The right to overtime under the FLSA is nonwaivable,

and FLSA rights take precedence over conflicting provisions in a CBA. Id. (citations omitted).

Thus, since FLSA rights are “independent of the collective-bargaining process . . . not waivable .

. . and best protected in a judicial rather than arbitral forum . . . [a plaintiff’s] claim is not barred

by the prior submission of their grievances to the contractual dispute-resolution procedures.” Id.

at 745. Defendant has not pointed to binding law requiring Plaintiff to exhaust a grievance or

arbitration procedure before filing suit in the FLSA context or face dismissal.

        This does not mean parties can, in no instance, be required to arbitrate. Some courts,

when faced with a motion to compel arbitration, have analyzed CBAs to determine whether to

compel arbitration and possibly stay the proceedings. And even in those cases, arbitration is

only compelled under specific circumstances requiring analysis of the CBA, which the Court

declines to do here. The Court will address Defendant’s Motion to Dismiss. Here, Defendant

asserts it “is not arguing here that Plaintiffs have completely waived their FLSA rights.” (Doc.

20 at 5.) Functionally, however, Defendant is. Defendant merely seeks to dismiss without

compelling arbitration or asking to stay the proceedings. Even if the Court were to dismiss the

FLSA claims, there may be no avenue for relief for Plaintiffs. Plaintiffs are no longer

Defendant’s employees. The time for arbitration may have lapsed. Defendant could later raise

other defenses. In sum, if the Court were to dismiss Plaintiffs’ claims as Defendant requests,

Plaintiffs very may well have no functional relief at all under the FLSA, constructively waiving



                                                   -7-
their FLSA rights. This result seems contrary to Barrentine.

       Thus, under the circumstances and procedural posture of this case and based on the

allegations in the Complaint, there is no need to analyze the specific CBA in this case to

conclude that Plaintiffs may proceed with their FLSA claims at this point in time.6

       B.      Preemption of State Law MMWL, Quantum Meruit, and Unjust Enrichment
               Claims.

       Defendant does not argue Plaintiffs failed to exhaust grievance or arbitration procedures

relating to the state law claims (Counts II, III, and IV). Instead, Defendant argues those state law

claims are dependent upon an interpretation of the governing CBA and are, therefore, preempted

under § 301 of the Labor Management Relations Act (“LMRA”).

       When analyzing such preemption arguments in the FLSA context, including in the cases

cited by both parties, the courts conduct a case-specific analysis, often referencing the language

of the relevant CBA in their analysis. Defendant’s arguments for the dismissal of Counts II, III,

and IV rest entirely on the contents of the collective bargaining agreement. This Court,

therefore, cannot rule on the motion to dismiss without referencing the CBA. The Court declines

to conduct that analysis at this procedural posture, as the CBA is a matter outside the pleading.

       Since Defendant’s arguments rest entirely on a matter outside the pleading, Defendant

fails to meet its burden to establish that the Complaint does not “contain sufficient factual matter,



6
  Defendant’s argument is two-fold: (1) in order to determine whether it violated the FLSA by
not paying overtime for time spent engaged in pre- and post-shift activities, interpretation of the
CBA is required, and (2) the CBA provides that any complaint involving the interpretation of the
provisions must go through the grievance process, culminating in arbitration, but Plaintiffs failed
to exhaust these grievance procedures, so Plaintiffs’ FLSA claims must be dismissed. (Doc. 13
at 9.) The Court can only generally address whether exhaustion is required based on the
allegations in Plaintiffs’ complaint since Defendant’s arguments would require the Court to look
outside of the pleadings. Defendant is not precluded from raising arguments requiring
interpretation of the CBA’s provisions regarding pre- and post-activities in a properly submitted
motion for summary judgment for the Court’s consideration.
                                                 -8-
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

         Defendant moved solely to dismiss and did not move alternatively for summary

judgment. The Court does not find it appropriate, therefore, to convert Defendant’s motion to

dismiss to a motion for summary judgment and immediately rule on it in this Order, as the

parties do not have sufficient notice or opportunity to present pertinent material. See Fed. R.

Civ. P. 12(d).

                                           IV. Conclusion

         IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss Plaintiffs’ Complaint

(Doc. 12) is DENIED, as to Counts I, II, III, and IV, with each party to bear their or its own

costs.

         IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss Plaintiffs’ Complaint

(Doc. 12) is DENIED, as moot, as to Count V, as Count V has been severed and remanded by

Order of this Court (Doc. 19).

         Dated this 15th day of October, 2018.

                                                           /s/ Noelle C. Collins
                                                        NOELLE C. COLLINS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  -9-
